Citation Nr: 0932585	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder, to include spondylitis of the spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1961 to August 
1962.  The Veteran's DD 214 shows that he was to complete his 
remaining five years and one month of service obligation with 
the Army National Guard of Massachusetts; this indicates that 
he had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  In 
July 2006, the Board remanded the claim for further 
development.  

The Veteran testified via videoconference before the 
undersigned Veterans Law Judge in May 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  

The reopened claim for service connection for a back disorder 
(as the result of the instant Board decision) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO found new and 
material evidence sufficient to reopen a claim for service 
connection for a back disorder had not been submitted.

2.  Evidence obtained since the November 1995 rating decision 
denying service connection for a back disorder is not 
cumulative of previously considered evidence, it relates to 
an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

1.  The November 1995 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2008 & Supp. 2008); 38 C.F.R. § 3.160(d), 20.1103 
(2008).  

2.  New and material evidence has been received since the 
November 1995 rating decision denying service connection for 
a back disorder; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and to assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, the 
need to discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence 
at this stage, is obviated.  The reopened claim is further 
addressed in the remand appended to this decision.




Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

As relevant here, new and material evidence is defined as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board without consideration in 
that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)) will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See 38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regardless of the RO's action regarding reopening the 
appellant's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Factual Background

The Veteran contends that the evidence that he has submitted 
with his September 2002 claim is material to his claim for 
service connection for a back disorder.  

Previously considered service treatment records show that the 
Veteran had a back disability that preexisted service.  His 
October 1961 entrance examination noted a history of wearing 
a back brace when he was 16 years old due to a chronic low 
back disability.  The Veteran also wrote "bone missing in 
back".  An X-ray examination in October 1961 revealed a 
sacro-iliac defect.  The Veteran was hospitalized and treated 
for a back strain in May 1962 and was prescribed five days of 
light duty shortly thereafter.  His June 1962 separation 
examination noted a history of bone or joint deformity, but 
his spine examination was normal.  However, in an October 
1995 statement, the Veteran refuted the results of the 
separation examination, because there were no X-rays taken.  

A report of a VA examination in January 1968, which was also 
of record at the time of the final November 1995 RO decision, 
diagnosed the Veteran as having spondylitis.  

Previously considered private medical records include a 
report of an 
MRI examination of the Veteran's spine performed in September 
1990, which revealed L4-5 central and to-the-right disc 
herniation, along with mild annulus bulge at L2-3, L3-4, and 
L5-S1.  Similar findings were reported upon a private MRI 
study performed in August 1995.  

The evidence received after the November 1995 final RO 
decision includes a letter from a nurse dated in July 1995.  
The nurse indicated that she worked for the Veteran's 
deceased private physician and she recalled that the Veteran 
was treated for his back disorder from 1960 (pre-service) 
through 1977.  Attempts to retrieve these treatment records 
have been unsuccessful.  

In September 2002 the Veteran submitted private treatment 
records from May 1989 through March 1997.  Throughout this 
time period the Veteran sought treatment for his back 
disorder, and in June 1994 the Veteran was involved in an 
automobile accident that further injured his back, as 
recorded in the medical records.  

In a September 2002 service buddy statement, the friend 
recalled the Veteran experiencing considerable back 
discomfort and pain during basic training and that these 
difficulties with his back reoccurred during his time in 
service.  The friend also mentioned a high school football 
injury as possibly being the Veteran's initial injury and 
that the Veteran's back has continued to cause him pain over 
the years.  

In a September 2002 statement, the Veteran claimed that his 
back condition did not exist prior to service and that there 
are no "missing bones" in his back, as was noted on his 
entrance examination.  However, in the Veteran's May 2004 
substantive appeal (VA Form 9), he stated his back condition 
was aggravated in service.  The Veteran alleged that he was 
discharged early from active duty, because he did not pass 
the physical due to his back condition.  

A private medical record from September 2003 diagnosed the 
Veteran as having anterolistheis and DDD.  In October 2003 
the Veteran was diagnosed as having stenosis and disc 
bulging, and he received an epidural injection.  

In his June 2006 statement, the Veteran listed the various 
forms of physical labor, such as loading and unloading 
trucks, that he had to do in service that injured his back.  

In May 2006 the Veteran stated that he is totally disabled 
and has been receiving Social Security disability benefits 
since July 1995.  In June 2006 the Veteran's Social Security 
Administration (SSA) records, including underlying medical 
records, were received.  The majority of the records were the 
medical records the Veteran submitted to VA in September 
2002.  There were a few additional records representing 
treatment following the Veteran's June 1994 automobile 
accident.  

In an October 2007 statement, the Veteran noted that his back 
pain worsened in September 2007 and that he has been 
receiving physical therapy.  The physical therapy records are 
associated with the claims file.  

An October 2007 VA examination diagnosed the Veteran as 
having anterolisthesis of L5 and S1, DDD, and small central 
right-sided disc herniation at L4-5.  After a review of the 
claims file and consideration of the Veteran's history, which 
included a fall into water during basic training that 
resulted in a back injury, the examiner acknowledged 
persistent pain throughout service but concluded that there 
is no indication of any trauma which occurred in the 
military.  (Emphasis added.)  The examiner opined that the 
present lumbosacral spine condition is due to the natural 
progression of the disease.  

A December 2007 buddy statement, from a friend who has known 
the Veteran for 52 years, includes the assertion that the 
Veteran began experiencing back pain after serving in the 
Army National Guard.  It was noted that the Veteran 
complained of back pain from his time in service to the 
present.  

In a December 2007 letter from the Veteran's former sergeant 
during his service at Fort Bragg, North Carolina, it was 
noted that the Veteran complained about an injury to his back 
that persisted.  It was further observed that the Veteran, 
like many men, was injured in performing combat-like 
procedures.  

VA treatment records from July 2003 through October 2007 show 
that the Veteran was diagnosed as having spinal stenosis and 
DDD.  

In August 2008 the Veteran submitted an August 1993 private 
treatment record that noted the Veteran's problem with his 
back during his military service.  

In an August 2008 statement the Veteran discussed having 
spondylitis, sciatica, and spasms of his back and how these 
problems affected his work, although he is currently retired.  
He also recalled a back injury in service when he fell a few 
feet from ropes above the water.  

During a May 2009 videoconference hearing, the Veteran 
discussed his pre-service football back injury as well as his 
in-service back injury due to falling a few feet from a rope 
suspended above water.  The Veteran alleged that his early 
discharge from service was due to his back disorder.  

Analysis

The Board must now review all of the evidence which has been 
submitted by the Veteran or otherwise associated with the 
claims file since the last final decision issued in November 
1995.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board finds that new and material evidence sufficient to 
reopen the Veteran's claim has been received.  The service 
buddy letters from September 2002 and December 2007 are new 
and material evidence, because they have not been previously 
submitted and they tend to support the Veteran's claim that 
he sustained an in-service back injury that resulted in the 
onset of back pain and disablement that has continued to the 
present day.  Additionally, the December 2007 statement from 
the Veteran's sergeant indicates that the Veteran may have 
been injured during combat training.  

When considered with the other relevant evidence of record, 
the Board determines that the newly submitted lay statements 
raise a reasonable possibility of substantiating the claim, 
particularly on the basis of in-service aggravation of a pre-
existing back disorder.  See 38 C.F.R. § 3.156; see also 
38 C.F.R. § 3.306.  That is, the Veteran meets the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such evidence as he has submitted.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993), citing Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Accordingly, the claim for service connection for the 
Veteran's back disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened.  The appeal is granted to this extent only.


REMAND

The Board finds that additional development is required prior 
to the reopened claim being ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2008).

The Veteran's service pre-enlistment examination included an 
X-ray examination, which showed a sacroiliac defect.  Such an 
objective abnormal finding establishes a pre-existing 
disability and it is consistent with the history obtained 
from the Veteran at that time, to include the need to wear a 
back brace when he was 16 years old.  Service connection may 
be granted if it is shown the Veteran suffers from a 
disability resulting from an injury sustained or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.   

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this case, in addition to the X-ray evidence of a pre-
existing back disability and current diagnosis of a back 
disorder, there is service treatment evidence of an in-
service hospitalization for a back strain, which resulted in 
a five day light duty profile.  There is also a report of a 
VA examination dated in October 2007 that includes an opinion 
addressing part but not all of the questions at hand.  The 
latter clinician opined that the Veteran's current back 
disability is due to "the natural progression of the 
disease" but the rationale for that opinion is flawed; it 
was based in part upon a finding of no in-service back trauma 
when there is a clear history of a back injury, a fact noted 
by the October 2007 VA examiner in the same examination 
report.  Based on this evidence, along with the lay 
statements that have been submitted in support of the claim, 
the Board finds that there is a duty to provide another 
examination and opinions that address the questions at hand: 
whether the disability that pre-existed service was 
aggravated therein and whether the Veteran has any other back 
disability that is linked to in-service trauma.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. 
§ 3.306(b); Paulson, supra; Crowe, supra.  It is also 
pertinent to note that clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b). 
 
The Board further notes that in January 2003 the Veteran 
requested VA to obtain morning daily reports that showed how 
often he was on sick call for his back disorder while serving 
at Fort Chaffee, Arkansas and Fort Sill, Oklahoma.  In May 
2006 the Veteran wrote VA that all of the medical records 
from Fort Chaffee and some of the medical records from Fort 
Sill are missing.  The AMC/RO should request any available 
morning daily reports from Fort Chaffee and Fort Sill.  
38 C.F.R. § 3.159(c)(2).

As the Veteran's DD 214 indicates service with the Army 
National Guard, precise dates of periods of ACDUTRA and 
INACDUTRA must be verified.  Any corresponding service 
treatment records and service personnel records must also be 
obtained.  38 C.F.R. § 3.159(c)(2).

In September 2008 the Veteran requested VA to obtain his 
employment and medical records from Raytheon, and he 
explained that his branch has closed down and relocated to 
Andover, Massachusetts.  In November 2008 the Veteran 
submitted an October 1996 letter from an attorney with 
Raytheon sick leave records attached.  These records show 
several periods of extended medical leave.  In a December 
2008 statement, the Veteran specified that these periods of 
medical leave were due to his back disorder.  The AMC/RO, 
having obtained the Veteran's September 2008 request for 
records, should request the employment records from 
Raytheon's Andover, Massachusetts Human Relations Department.  
38 C.F.R. § 3.159(c)(1).

All VA medical examination and treatment reports and any 
private medical records that have not been obtained, which 
pertain to the claim for service connection for a back 
disorder, must be obtained for inclusion in the record.  
38 C.F.R. § 3.159(c)(1)(2).

As the decision above has reopened the Veteran's claim, it 
must be readjudicated on the merits after completion of any 
remaining duties to notify and assist and the development 
ordered by this remand. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA. 

2.  The AMC/RO must determine the exact 
dates of the Veteran's periods of 
ACDUTRA and INACDUTRA; obtain his 
Reserve unit records; and secure any 
additional service treatment records and 
service personnel records that may be 
available.  

3.  The AMC/RO should request morning 
daily reports from Fort Chaffee and Fort 
Sill from the period of October 1961 to 
August 1962, explaining that the Veteran 
claims that he had additional treatment 
for his back disorder during this time 
frame.  

4.  The AMC/RO should request employment 
records from Raytheon at the Andover, 
Massachusetts address that the Veteran 
provided on his September 2008 
Authorization and Consent to Release 
Information (VA Form 21-4142).  

5.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim for 
service connection for a back disorder 
must be obtained for inclusion in the 
record.  

6.  The Veteran should be scheduled for 
a VA spine examination.  Following a 
review of the relevant medical evidence 
in the claims file; performing the 
clinical examination and any tests that 
are deemed necessary, the examiner 
should address the following questions:

(a) The medical evidence includes X-
ray evidence of a sacro-iliac defect 
upon entry into service and an in-
service hospitalization for 
residuals of a back injury.  Is it 
undebateable that any back 
disability that pre-existed service 
was not aggravated beyond its 
natural progression during service? 

(b) Is it at least as likely as not 
(50 percent or
higher degree of probability) that 
any 
currently diagnosed back disorder 
that did not pre-exist service began 
during service or is linked to some 
incident of active duty, to include 
a documented back injury?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The physician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

7.  Thereafter, the Veteran's claim for 
service connection a back disorder must 
be adjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If the benefit sought on appeal remains 
denied, the Veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


